Citation Nr: 1814044	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bipolar disorder (also diagnosed as paranoid schizophrenia and mixed personality disorder and claimed as neurosis, posttraumatic stress disorder (PTSD), stress, pressure, and abuse).

2.  Entitlement to service connection for bipolar disorder (also diagnosed as paranoid schizophrenia and mixed personality disorder and claimed as neurosis, posttraumatic stress disorder (PTSD), stress, pressure, and abuse).


REPRESENTATION

Appellant represented by:	Seth C. Berman, Attorney


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). A notice of disagreement (NOD) was received in June 2011. A Statement of the Case (SOC) was issued in November 2013. A Substantive Appeal was received in November 2013.

In the Veteran's Substantive Appeal, he initially requested a hearing before the Board.  However, in a December 2015 telephone conversation with the RO, the Veteran withdrew his request. As such, the Board finds that the Veteran's request for a hearing has been successfully withdrawn and shall proceed accordingly.  See 38 C.F.R. § 20.704 (e).

In April 2016, the Board denied the Veteran's service connection claim for hypertension and determined that new and material evidence was not submitted to reopen the Veteran's service connection claim for bipolar disorder, among other mental health conditions.  

The Veteran appealed the Board's April 2016 decision.  In June 2017, the Court of Appeals for Veterans Claims (Court) granted in part and denied in part the Veteran's appeal of the Board's April 2016 decision.  The Court found that the Board did not commit clear error when it denied the Veteran's service connection claim for hypertension because there was no competent evidence linking his condition to service.  However, the Court found that the Board did not provide an adequate statement of reasons and bases for finding the appellant had not submitted new and material evidence sufficient to reopen his mental disorder claim.  The Court vacated the part of the Board's decision regarding his mental disorders claim after reviewing medical evidence showing symptoms similar to those experienced by the Veteran during his time in service.  

In October 2017, the Veteran expressed his intent to have this appeal remanded so that the RO can consider additional evidence that he submitted.  

The Veteran's counsel notified the Board of his intent to withdraw as a representative for the Veteran and waive his right to collect fees.  See letter dated October 2017.  In December 2017, counsel was advised regarding the procedures for withdrawing from the appeal and was notified that the case would be held in abeyance for 30 days.  A motion for withdrawal based on good cause has not been filed to date.  Thus, the attorney of record continues to be recognized as the Veteran's representative. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied service connection for a claim for bipolar disorder (also diagnosed as paranoid schizophrenia and mixed personality disorder) in May 1992.  The Veteran was notified of the decision on May 14, 1992. The Veteran did not submit any additional evidence or an intention to appeal, and the decision was finalized on May 14, 1993. 

2.  The Veteran then filed a claim to reopen in May 2010.

3.  Evidence added to the record since the final May 1992 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bipolar disorder.



CONCLUSIONS OF LAW

1.  The May 1992 rating decision which denied the Veteran's claim for entitlement to service connection for bipolar disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bipolar disorder has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to claims to reopen, VA is required to provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C. § 5103(a)(1) (2012); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2017). However, with respect to claims to reopen, VA does not have a duty to provide a medical examination or obtain a medical opinion until the claim has been reopened.  For the reasons explained below, VA will provide the Veteran with an examination to determine the nature and etiology of his bipolar disorder.  

New and material evidence

The Veteran's claim of entitlement to service connection for a bipolar disorder was previously denied, and the Veteran seeks to reopen the claim.

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2017).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purposes of reopening a claim, the newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence is new and material.

The Veteran initially filed a claim for service connection for neurosis (also diagnosed as paranoid schizophrenia and mixed personality disorder) in 1984.  The May 1992 rating decision denied that claim on the basis that there was no evidence of any in-service treatment or diagnosis of any psychiatric disabilities and that the Veteran's first diagnosis did not appear until 1984, almost 14 years after service discharge.  The Veteran submitted no additional evidence or intention to appeal, and the RO decision became final in May 1993.  The Veteran filed the current claim to reopen in May 2010.

The May 1992 rating decision is the last final decision prior to the Veteran's May 2010 claim to reopen, which is the subject of the current appeal.  Although the Veteran's claim was denied reopening by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001); also Winters v. West, 12 Vet. App. 203 (1999).

In February 2010, the Veteran sought treatment for sleep disturbance and tremors related to his anxiety condition.  The previously considered evidence showed that in July 1970, the Veteran was treated for upset stomach, insomnia, and tremors.  See Service treatment records (STRs).  He was prescribed Valium to treat his symptoms.  Id.  The 2010 evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses the bases on which the Veteran's claim was previously denied.  Namely, it addresses whether the Veteran's claimed disability is related to active duty service.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156(a) (2017).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for bipolar disorder is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bipolar disorder is reopened; to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

VA is not required to secure a medical examination or opinion in a claim to reopen a previously denied claim unless it is determined that new and material evidence has been submitted and the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened the Secretary's duty to provide the appellant with a medical examination is extinguished).  

The Board finds the duty to assist has not been met and further development is necessary before the Appellant's claim can be decided.  The issue of entitlement to service connection for bipolar disorder has been reopened.  The Veteran has not been afforded a VA examination to address the nature and etiology of his bipolar disorder.  The Board finds that an examination and opinion is necessary to determine if the Veteran's condition is linked to his time in service because he experienced sleep disturbance and tremors during and after service.  See STRs dated July 1970, Audie Murphey VA Hospital in October 1989, and Tuscaloosa VA Medical Center (VAMC) medical records dated February 2010.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his bipolar disorder. The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file. The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bipolar disorder, diagnosed as paranoid schizophrenia and mixed personality disorder and claimed as neurosis, posttraumatic stress disorder (PTSD), stress, pressure, and abuse, is related to his active military service, to include treatment the Veteran received for upset stomach, insomnia, and tremors in July 1970 for which he was prescribed Valium.  

The examiner should specifically discuss the lay and medical evidence of continued symptoms after service. 

The examiner is requested to provide a thorough rationale for any opinion provided.

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


